Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  150956 & (29)(30)                                                                                     Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 150956
                                                                     COA: 324815
                                                                     Wayne CC: 14-006308-FH
  ANTHONY LAMONT JOHNSON,
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 13, 2015 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for stay is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 20, 2015
         p0217
                                                                                Clerk